                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

United States of America,

       Plaintiff,
                                                    Misc. Case No. 20-50884
v.

Richard Dorenkamp, et al.,                          Sean F. Cox
                                                    United States District Court Judge
      Defendants.
___________________________________/

                       ORDER DENYING ADDITIONAL
           MOTION TO DECLARE CRIMINAL INDICTMENT INVALID
     AND ENJOINING B. JOEL ROBINSON FROM INITIATING FURTHER CASES
         WITHOUT FIRST SEEKING AND OBTAINING LEAVE OF COURT

       This Miscellaneous Case was opened when B. Joel Robinson filed a “Motion to Declare

Invalid the Fifth Superceding Indictment against Dorenkamp et al” in Criminal Case Number 16-

20394. As explained in an Order issued on August 7, 2020, Mr. Robinson does not appear to be

an attorney and, more importantly, he does not represent any of the Defendants in the criminal

case. Thus, Mr. Robinson lacks standing to make any requests or challenges on behalf of

the criminal defendants in that case. As such, this Court Ordered that Mr. Robinson’s motion

was denied and closed this miscellaneous case on August 7, 2020. (ECF No. 2).

       In addition, Mr. Robinson has initiated two other Miscellaneous Cases in this Court

wherein he has made requests on behalf of the criminal defendants in that case – Miscellaneous

Cases No. 18-51692 and 18-51811. This Court denied the motions in those actions as well. (See

ECF No. 2 in those cases).

       Nevertheless, on May 13, 2021, Mr. Robinson filed another “Motion to Declare Invalid


                                               1
the Fifth Superceding Indictment against Dorenkamp et al.” (ECF No. 4). This motion is

DENIED for the same reasons that Mr. Robinson’s first motion in this case was denied – Mr.

Robinson does not represent any of the defendants in the criminal case and lacks standing to

make any requests on their behalf.

       Further, the Court IMPOSES a permanent injunction requiring Mr. Robinson to seek

leave of court before filing any further cases in this Court. This restriction is warranted because

Mr. Robinson has initiated several cases wherein he seeks relief in Criminal Case Number 16-

20394 when he does not represent any defendants in that case and lacks standing to make such

requests. Mr. Robinson’s “repetitive or vexatious litigation” is a valid basis for imposing these

pre-filing restrictions. See Feathers v. Chevron U.S.A., Inc., 141 F.3d 264, 269 (6th Cir. 1998).

       Mr. Robinson is ENJOINED AND RESTRAINED from filing in the United States

District Court for the Eastern District of Michigan any additional actions or motions relating to

Criminal Case Number 16-20394, without first making a written request for and receiving a

court order.

       The Clerk’s Office must impose the pre-filing restrictions on Mr. Robinson consistent

with this Court’s Order.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: May 24, 2021




                                                 2
